Title: To John Adams from William MacCreery, 5 March 1779
From: MacCreery, William
To: Adams, John


     
      Sir
      Bordeaux 5 March 1779
     
     Since I wrote you in January, I have not been favour’d with a line from you. Since I heard of the change which lately took place in the Administration of our Affairs at this Court, I took the liberty to address Doctor Franklin, on the Subject of my last Letter to you. Having a large Ship now here, which I want to ballast with Salt, but can not unless furnish’d with an order from the Minister for that purpose.
     If you cou’d conveniently assist in procuring a general permission for the Americans to load Salt here, as they do at Nantes, it wou’d be a most acceptable piece of Service.
     This Ship left Baltimore about the 12th. and the Capes of Virginia about the 20th. of January. I take the liberty to send you enclosed, an extract of a Letter which I received by her, and which I have translated, in order to shew it to my French Acquaintance here, who are apt to have doubts as to our constancy. Some how or other, there are allways some idle tales propagated here of our being displeased with them, both in America and in Europe. I immagine that the Leyden Papers and the Couriere D’L’Europe (neither of which do I often read) serve a good deal to propagate such ideas.
     
     You have heard, no doubt, of the Two Fleets of Merchant Ships which Sail’d from St. Domingue and from Martinique. We have Accounts of about Six of them being arrived at different Ports to the N.E., Three here Yesterday, and an Account of 10 or 12 having got into the River today.
     I imagine the English had disarmd many of their Cruizers, and am in great hopes that all, or nearly all the Ships of these Two Fleets will be so fortunate as to arrive. One of the Merchant Ships arrived here, has made Prize of a Dutch Man with English Property on board, bound from Spain to the Streights England. The Captain of the French Ship only hail’d him to know where he was, i.e. the Latitude and Longitude; to which the Dutchman woud make no Answer. The Other fired a Gun at him, upon which he immediatly hawl’d down his Colours, and told the French Captain to cease fireing, as he was a good Prize to him; and accordingly gave up his Ship and Papers. This behavior may seem very odd to you, but no doubt the cunning, and I may add treacherous, Dutchman had his Vessel and freight highly Insured.
     Another of the same Nation hath allredy served the French in like manner, by giving up his Vessel to an English Cruizerr.
     
      I am with the greatest Respect Sir Your very obedient Servant
      Will MacCreery
     
    